Citation Nr: 0819996	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  03-25 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities, to include as 
due to Agent Orange exposure. 

3.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, to include as 
due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1988.  He served in the Republic of Vietnam (RVN) from 
December 1971 to December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2002 and May 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, wherein the RO 
denied service connection for bilateral hearing loss and 
peripheral neuropathy of the upper and lower extremities, to 
include as due to Agent Orange exposure.  The veteran timely 
appealed both of the aforementioned rating actions to the 
Board. 

In March 2005, the veteran testified before an Acting 
Veterans Law Judge (AVLJ), who is no longer employed by the 
Board, at the RO in Columbia, South Carolina.  In a March 
2008 letter, the Board informed the appellant that the law 
requires that the Veterans Law Judge (VLJ) who conducts a 
Board hearing on appeal must participate in any decision on 
that appeal.  38 C.F.R. § 20.707 (2007).  The veteran was 
also informed that he would be provided a new Board hearing, 
if it was requested within thirty (30) days of the date of 
the letter.  As the veteran has, to date, not responded to 
the March 2008 letter, the Board will proceed with appellate 
review of the instant service connection claims.  

Also developed for appellate review was the issue of 
entitlement to service connection for tinnitus; an initial 10 
percent evaluation was assigned, effective April 25, 2003.  
As the veteran has not appealed the initial 10 percent rating 
or effective date assigned for said disability, there is no 
issue relating to tinnitus that remains in appellate status.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

FINDINGS OF FACT

1.  The veteran has bilateral sensorineural hearing loss that 
is likely traceable to his active military service.

2.  The veteran served in the Republic of Vietnam (RVN) 
during the Vietnam era.

3.  The veteran's peripheral neuropathy of the upper and 
lower extremities were not manifested in service or for many 
years thereafter, and are not shown to be related to service 
or to any herbicide exposure therein.


CONCLUSIONS OF LAW

1.  The veteran has bilateral sensorineural hearing loss that 
is the result of disease or injury incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2007).

2.  Service connection for peripheral neuropathy of the upper 
extremities, to include as due to Agent Orange exposure, is 
not warranted.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A,  5107 
(West, 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Service connection for peripheral neuropathy of the upper 
extremities, to include as due to Agent Orange exposure,  is 
not warranted.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.303, 3.307, 3.309.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The Board has considered this legislation with regard to the 
matters on appeal but finds that, given the favorable action 
taken below on the claim for service connection for bilateral 
hearing loss, no further assistance in developing the facts 
pertinent to that issue is required at this time.  

       Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  See, also, the United States Court of Appeals for 
Veterans Claims (Court) decision in 
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-
21 (2004).

Pursuant to recent regulatory revisions, however, the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, has been 
removed from that section effective May 30, 2008.  73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

With regard to the issues of entitlement to service 
connection for peripheral neuropathy of the upper and lower 
extremities on appeal, VA provided the veteran with notice on 
the Pelegrini II VCAA elements in an April 2003 letter.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  The veteran was provided pre-adjudication 
VCAA notice of the claims for service connection for 
peripheral neuropathy of the upper and lower extremities, to 
include as due to Agent Orange exposure via an April 2003 
letter.  Id.

In addition, the Court has also held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Since the 
service connection claims for peripheral neuropathy of the 
upper and lower extremities, to include as due to Agent 
Orange exposure are being denied, no effective dates or 
ratings are being set, and the lack of notice as to these 
elements is not prejudicial.  Id.  

       Duty to Assist 

Regarding VA's duty to assist the appellant with his claims 
for service connection for peripheral neuropathy of the upper 
and lower extremities on appeal, service medical and 
personnel records, post-service private and VA examination 
and clinical treatment reports, testimony of the veteran, and 
statements of the appellant, have been associated with the 
claims files.  In addition, in October 2006, the veteran was 
examined by VA for the purpose of determining the etiology, 
if any, between any currently diagnosed peripheral neuropathy 
of the upper and lower extremities and the veteran's period 
of military service, to include his presumed exposure to 
Agent Orange.  An addendum was provided to the above-
referenced VA examination report in March 2007.  Copies of 
the October 2006 and March 2007 examination reports and 
addendum, respectively, are associated with the claims file.  
In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

II.  Relevant Laws and Regulations

Service Connection-general criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such have 
resulted in a disability. See 38 U.S.C.A. §§ 1110, 1131.  
Hence, in the absence of proof of a present disability, 
service connection may not be awarded.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 
The Court has held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Presumptive Service Connection

In addition, certain chronic diseases, such as sensorineural 
hearing loss, may be presumed to have been incurred or 
aggravated during service if the disorder becomes manifest to 
a compensable degree within one year of separation from 
qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Hearing Loss-criteria

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC test are less than 94 percent. 38 C.F.R. § 
3.385 (2007).

The Court held in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at the time of 
separation from service. In that case, the Court agreed with 
the Secretary's suggestion that service connection may be 
established if the record shows acoustic trauma due to noise 
exposure in service, audiometric test results showing an 
upward trend in auditory thresholds, post-service audiometric 
testing establishes current hearing loss constituting a 
disability under 38 C.F.R. § 3.385, and competent evidence 
relates current hearing loss disability to active service.  
Id., at 159-60.

Agent Orange-criteria

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 
3.307.

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease to a degree of 10 
percent or more at any time after service (except for 
chloracne and acute and subacute peripheral neuropathy which 
must be manifested within a year of the last exposure to an 
herbicide agent during service), the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service. 38 U.S.C.A. § 1112; 38 
C.F.R. § 3.307, 3.309(e).  The enumerated diseases are 
chloracne or other acneform diseases; Type II diabetes; Non- 
Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; respiratory cancers; 
prostate cancer; and certain types of soft-tissue sarcoma. 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 
3.313.

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides in the Republic of Vietnam during the 
Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 64 Fed. Reg. 59232, 59236-37 
(1999).

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is 
not the sole method for showing causation.

III.  Analysis

The veteran contends, in written statements and testimony 
provided throughout the duration of the appeal, that his 
current bilateral hearing loss and peripheral neuropathy of 
the upper and lower extremities are the result of having 
worked as a heating systems technician and from firing M-16 
rifles, as well as being exposed to Agent Orange in the 
Republic of Vietnam, respectively. 

        Hearing Loss

Service medical records reflect that upon service entrance in 
July 1968, the veteran's ears were found to have been 
"normal."

An audiological examination was performed at service entrance 
in July 1968. The results of that examination show the pure 
tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
95
LEFT
5
5
0
--
75

Post-service private and VA medical records, dating from 1998 
to 2007, reflect that the veteran has hearing loss in both 
ears that would satisfy the criteria found at 38 C.F.R. § 
3.385, and that he had in-service noise exposure from working 
around tanks and boilers.  There is no evidence of any post-
service noise exposure.  Thus, the crux of the veteran's 
claim hinges on whether said hearing loss had its onset in or 
is otherwise related to an event in service.  A November 2006 
VA examiner opined, after a claims file review, audiometric 
examination, and determination that the veteran's tinnitus 
was caused by military service, that hearing loss was less 
than likely caused by military noise exposure but could have 
been aggravated by noise exposure.  The VA examiner's 
rationale for the foregoing opinion was that the veteran's 
retirement examination was not of record.  That same VA 
examiner, however, opined that the relationship between noise 
exposure, tinnitus and hearing loss was well documented in 
the literature.  In a May 2007 addendum to the foregoing 
opinion, the VA examiner stated that he could not resolve 
"this issue" without resort to mere speculation, citing an 
inability to compare the veteran's retirement and enlistment 
examination reports. 

On balance, the Board finds the opinion of this examiner to 
be of sufficient probative weight to support the veteran's 
claim.  The examiner indicated a significant likelihood of 
several different etiological theories for the veteran's 
hearing loss, including noise-related aggravation and a 
relationship with tinnitus.  There is no competent medical 
evidence of record contradicting such likelihood, and 
obtaining a further VA examination would be futile because 
the examiner himself stated that the matter could not be 
resolved without resort to speculation in view of the 
unavailability of the veteran's retirement examination.  

Accordingly, the evidence, at a minimum, gives rise to a 
reasonable doubt on the question of entitlement to service 
connection for bilateral hearing loss.  For this reason, it 
is the determination of the Board that service connection is 
warranted for this disorder, and the claim is granted.  38 
C.F.R. § 3.102 (2007). 

        Peripheral Neuropathy-Bilateral Upper and Lower 
Extremities

The veteran seeks service connection for bilateral lower and 
upper extremities based on a theory of entitlement that it 
resulted from his exposure to Agent Orange during his service 
in the RVN.  As the veteran served in Vietnam from December 
1971 to December 1972, he is presumed to have been exposed to 
Agent Orange.   38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.  As 
noted previously herein, acute and subacute peripheral 
neuropathy are disease that are associated with herbicide 
exposure for the purposes of presumptive service connection.   
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309.  

VA regulations state that, for the purposes of 38 C.F.R. § 
3.309(e), the term "acute and subacute peripheral neuropathy" 
means "transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset."  38 C.F.R. § 
3.309(e), Note 2. For the presumption to apply, the veteran's 
peripheral neuropathy must have become manifest to a degree 
of 10 percent or more within a year after the last date the 
veteran was exposed to an herbicide agent during military 
service. 
38 C.F.R. § 3.307(a)(6)(ii). This presumption does not apply 
to the veteran for two reasons:  First, he was not diagnosed 
with peripheral neuropathy until March 2007, over 30 years 
after he left the RVN on December 20, 1972.  Second, there is 
no indication that his currently diagnoses peripheral 
neuropathy of the lower and upper extremities has resolved. 
resolved.

Notwithstanding the foregoing, the veteran may still 
establish service connection for peripheral neuropathy of the 
lower and upper extremities by competent and probative 
evidence showing that such diseases are somehow related to 
service (including to Agent Orange exposure therein).  See 
Combee, supra.

Service medical records are completely unremarkable for any 
subjective complaints, diagnosis of, or treatment for 
peripheral neuropathy of the upper and lower extremities.  
The initial post-service evidence of any peripheral 
neuropathy of the upper and lower extremities was during an 
October 2006 VA examination.  Thus, the crux of the veteran's 
claims of entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities hinges on 
whether there is evidence linking said disabilities to his 
period of military service, to include his presumed exposure 
to Agent Orange.  

In this case, the only opinion of records is that of a VA 
examiner in March 2007, who attributed the veteran's 
peripheral neuropathy of the upper extremities to cervical 
osteoarthritis, a disability for which service connection has 
not been established.  That same VA examiner also concluded 
that the etiology of the veteran's bilateral symmetrical 
distal sensory neuropathy of the bilateral lower extremities 
was "unclear."  Although the March 2007 VA examiner was 
unable to ascertain the etiology of the diagnosed bilateral 
symmetrical distal sensory neuropathy of the bilateral lower 
extremities, it is critical to note that the initial 
diagnosis of said disability was not until October 2006, 
almost 20 years after the veteran's discharge from service in 
1988.  This intervening lapse of many years between his 
separation from military service and the first manifestation 
for this claimed disorder is probative evidence against his 
claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Even if the VA examiner's March 2007 is viewed in the 
light most favorable to the veteran, current regulations 
provide that service connection may not be based on a resort 
to speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2007); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

There is no other medical opinion, private or VA, that 
contradicts the conclusions of the March 2007 VA examiner 
and, conversely, supports the veteran's theory that his 
currently diagnosed peripheral neuropathy of the upper and 
lower extremities is related to his presumed Agent Orange 
exposure.  

Additional evidence in support of the instant service 
connection claim includes the veteran's own lay assertions.  
As a lay person, the veteran is not competent to opine on 
medical matters such as the etiology of medical disorders.  
The record does not show, nor does the veteran contend, that 
he has specialized education, training, or experience that 
would qualify him to provide an opinion on this matter. 
Accordingly, the veteran's lay statements are entitled to no 
probative value.
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997). 

Thus, in the absence of a medical nexus between the veteran's 
peripheral neuropathy of the bilateral upper and lower 
extremities and an incident of or finding recorded during 
active service, to include his presumed Agent Orange exposure 
in RVN, the Board finds that service connection for said 
disabilities is not warranted.  Accordingly, the claims must 
be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for sensorineural bilateral 
hearing loss is granted. 

Entitlement to service connection for peripheral neuropathy 
of the bilateral upper extremities, to include as due to 
Agent Orange, is denied. 

Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities, to include as due to 
Agent Orange exposure, is denied. 


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


